            Case 5:19-cv-00741-SLP Document 1 Filed 08/13/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

 (1) UNITED STATES FOR THE USE
     AND BENEFIT OF ADVANCED
     MASONRY INC., an Oklahoma
     corporation,

                          Plaintiff,

 v.                                                              CIV-19-741-SLP
                                                       Case No. ______________________

 (1) FORTIS SBJV, LLC., a foreign
     corporation, and
 (2) FEDERAL INSURANCE COMPANY,
     a New Jersey incorporated insurance
     company, and
 (3)WESTERN SURETY COMPANY, a
     foreign insurance company,

                          Defendants.



                                          COMPLAINT

       Plaintiff United States of America for the Use and Benefit of Advanced Masonry Inc.,

(“AMI”) for its Complaint against Defendants, Fortis SBJV, LLC (“Fortis”), Federal Insurance

Company (“Federal”), and Western Surety Company (“Western”) (collectively “Defendants”)

(Federal and Western shall be collective referred to as “Co-Sureties”), alleges and states as follows:

       1.      Plaintiff, AMI, is an Oklahoma corporation with its principal place of business

located in Oklahoma County, Oklahoma. The Miller Act bond posted by Defendant Fortis was

for the benefit of AMI.

       2.      Defendant Fortis is a foreign limited liability company with its principal place of

business is in Tulsa County, Oklahoma.

       3.      Defendant Federal is a foreign incorporated insurance company/surety with its

principal office location located in New Jersey.
                                                   1
              Case 5:19-cv-00741-SLP Document 1 Filed 08/13/19 Page 2 of 4



         4.      Defendant Western is a foreign incorporated insurance company/surety with its

principal office located in Illinois

         5.      The claims before this Court are based upon the failure of the Defendants to pay

AMI for material, service, and work provided, pursuant to written contract dated June 15, 2016

between AMI and Fortis for work on the 513th Squadron Operations Facility on Tinker Air Force

Base in Oklahoma City, Oklahoma (“Project”) and for failure to pay the claim made on payment

bond pursuant to the Miller Act.

         6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 and

provisions of the Miller Act, 40 U.S.C. §3133(b)(3)(B). The Court has pendent jurisdiction and

supplemental jurisdiction over the state law claims alleged in this Complaint pursuant to 28 U.S.C.

§1367.

                                   I. BREACH OF CONTRACT

         7.      The US Army Corps of Engineers entered into Contract No. W912BV-16-C-0004

with Fortis for construction of the Project (“Prime Contract”).

         8.      On or about June 15, 2016, AMI entered into a subcontract agreement

(“Agreement”) with Fortis to perform certain work on the Project.

         9.      The cost of the work was set forth in the Agreement.

         10.     AMI provided all of the work required pursuant to the Agreement. The outstanding

balance for the work including change orders completed at the direction of Fortis, which remains

unpaid, is $17,245.72.

         11.     Additionally, AMI is owed retainage from Fortis on the Project in the amount of

$93,153.71.

         12.     AMI has made demand that Fortis pay the total owed of $110,399.43 and Fortis has

failed and refused to pay.
                                                 2
           Case 5:19-cv-00741-SLP Document 1 Filed 08/13/19 Page 3 of 4



         13.     As the contract was for the sale of goods and services, under 12 Okla. Stat. §936,

AMI is entitled to its attorney’s fee with regard to the collection of the contract and with regard to

this action.

                                     II. QUANTUM MERUIT

         14.     AMI incorporates by reference all material allegations of paragraphs 1 through 13

above.

         15.     AMI provided valuable labor, services, and materials that were necessary for Fortis

to perform and complete its obligation under the Prime Contract for the Project.

         16.     Fortis benefited from AMI’s labor, services, and materials, including but not

limited to the fact that Fortis could not have fully performed and completed its obligations under

the Prime Contract on the Project in absence of the labor, services and materials that AMI provided.

         17.     AMI has suffered damages and Fortis has been unjustly enriched as a result of

Fortis’ failure to pay AMI for the labor, materials, and services provided by AMI.

               IV. FORECLOSURE OF MILLER ACT PAYMENT BOND CLAIM

         18.     AMI incorporates by reference all material allegations of paragraphs 1 through 17

above.

         19.     Defendants Co-Sureties issued a payment bond to Defendant Fortis on the Project

as required by the Miller Act, 40 U.S.C. §3131 et seq.

         20.     On October 29, 2018, AMI presented a bond claim on the Project to Co-Sureties in

the amount of $110,399.43.

         21.     The Co-Sureties denied AMI’s bond claim.

         22.     The Payment Bond inured to the benefit of AMI since AMI provided labor,

material, and/or services on the Project.


                                                  3
            Case 5:19-cv-00741-SLP Document 1 Filed 08/13/19 Page 4 of 4



       23.     Defendants Co-Sureties have failed to fulfill the obligation under the Payment Bond

to pay AMI for labor, material, and services furnished for the Project pursuant to its Agreement

and pursuant to Prime Contract for the Project, and for which Fortis failed to make payment.

       24.     Plaintiff AMI is entitled to payment from Defendants Co-Sureties in the amount of

$110,399.43 pursuant to the Miller Act 40 U.S.C. §3133 plus attorney’s fee, costs, and interest.

                                   REQUEST FOR RELIEF

       WHEREFORE, AMI prays for:

       1.      Damages in an amount to be proven at trial;

       2.      Cost of suit incurred herein;

       3.      Reasonable attorney’s fees; and

       4.      Such other and further relief as the Court may deem just and proper.

ATTORNEYS’ LIEN CLAIMED

JURY TRIAL DEMANDED                              Respectfully submitted,

                                                 s/ A. Michelle Campney
                                                 A. MICHELLE CAMPNEY, OBA # 12990
                                                 PHILLIPS MURRAH P.C.
                                                 Corporate Tower, 13th Floor
                                                 101 North Robinson
                                                 Oklahoma City, OK 73102
                                                 Telephone: (405) 235-4100
                                                 Facsimile: (405) 235-4133
                                                 Email: amcampney@phillipsmurrah.com
                                                 ATTORNEY FOR PLAINTIFF
                                                 ADVANCED MASONRY INC.


1391277DOCX




                                                 4
                                  Case 5:19-cv-00741-SLP Document 1-1 Filed 08/13/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                          DEFENDANTS
United States for the Use and Benefit of Advanced Masonry Inc.                                           Fortis SBJV, LLC, Federal Insurance Company, Western Surety Co.

    (b)   County of Residence of First Listed Plaintiff Oklahoma                                           County of Residence of First Listed Defendant   Tulsa
                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S PLAINTIFF CASES ONLY)
                                                                                                           NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

    (0. Attorntys (Firm Narne.,Address,..and Teleph.one_Number)                                             Attorneys (If Known)
A. ichelle eampney, Fhillips Murrell KC.
Corporate Tower, 13th Floor, 101 N. Robinson
Oklahoma City, OK 73102
H. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaint(
                                                                                                       (For Diversity Cases Only)                                       and One Box for Defendant)
0 1     U.S. Government             X3      Federal Question                                                                    PTF       DEF                                          PTF      DEF
          Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State         0 1       0 1      Incorporated or Principal Place       0 4    0 4
                                                                                                                                                     of Business In This State

0 2     U.S. Government             0 4     Diversity                                             Citizen of Another State          0 2    0 2     Incorporated and Principal Place    0 5     0 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                  Citizen or Subject of a           0 3    0 3     Foreign Nation                      0 6     0 6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                          Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                              FORFEITURE/PENALTY                     BANKRUPTCY                    OTHER STATUTES               I
0 110 Insurance                        PERSONAL INJURY                PERSONAL INJURY             0 625 Drug Related Seizure          0 422 Appeal 28 USC 158         0 375 False Claims Act
0 120 Marine                       0   310 Airplane                 0 365 Personal Injury -             of Property 21 USC 881        0 423 Withdrawal                0 376 Qui Tam (31 USC
X 130 Miller Act                   0   315 Airplane Product                Product Liability      0 690 Other                               28 USC 157                      3729(a))
0 140 Negotiable Instrument                 Liability               0 367 Health Care/                                                                                0 400 State Reapportionment
0 150 Recovery of Overpayment      0   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS               0 410 Antitrust
      & Enforcement of Judgment             Slander                       Personal Injury                                             0 820 Copyrights                0 430 Banks and Banking
0 151 Medicare Act                 0   330 Federal Employers'             Product Liability                                           0 830 Patent                    0 450 Commerce
0 152 Recovery of Defaulted                 Liability               0 368 Asbestos Personal                                           0 835 Patent - Abbreviated      0 460 Deportation
      Student Loans                0   340 Marine                          Injury Product                                                   New Drug Application      0 470 Racketeer Influenced and
      (Excludes Veterans)          0   345 Marine Product                  Liability                                                  0 840 Trademark                       Corrupt Organizations
0 153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                       LABOR                      SOCIAL SECURITY               0 480 Consumer Credit
      of Veteran's Benefits        0   350 Motor Vehicle            0 370 Other Fraud             0 710 Fair Labor Standards          0 861 HIA (139510               0 490 Cable/Sat TV
0 160 Stockholders' Suits          0   355 Motor Vehicle            0 371 Truth in Lending               Act                          0 862 Black Lung (923)          0 850 Securities/Commodities/
0 190 Other Contract                       Product Liability        0 380 Other Personal          0 720 Labor/Management              0 863 DIWC/DIWW (405(g))              Exchange
0 195 Contract Product Liability   0   360 Other Personal                 Property Damage                Relations                    0 864 SSID Title XVI            0 890 Other Statutory Actions
0 196 Franchise                            Injury                   0 385 Property Damage         0 740 Railway Labor Act             0 865 RSI (405(g))              0 891 Agricultural Acts
                                   0   362 Personal Injury -              Product Liability       0 751 Family and Medical                                            0 893 Environmental Matters
                                           Medical Malpractice                                           Leave Act                                                    0 895 Freedom of Information
        REAL PROPERTY                   CIVIL RIGHTS                 PRISONER PETITIONS           0 790 Other Labor Litigation          FEDERAL TAX SUITS                   Act
0   210 Land Condemnation          0   440 Other Civil Rights         Habeas Corpus:              0 791 Employee Retirement           0 870 Taxes (U.S. Plaintiff     0 896 Arbitration
0   220 Foreclosure                0   441 Voting                   0 463 Alien Detainee                Income Security Act                  or Defendant)            0 899 Administrative Procedure
0   230 Rent Lease & Ejectment     0   442 Employment               0 510 Motions to Vacate                                           0 871 IRS—Third Party                 Act/Review or Appeal of
0   240 Torts to Land              0   443 Housing/                       Sentence                                                           26 USC 7609                    Agency Decision
0   245 Tort Product Liability             Accommodations           0 530 General                                                                                     0 950 Constitutionality of
0   290 All Other Real Property    0   445 Amer. w/Disabilities -   0 535 Death Penalty                 IMMIGRATION                                                         State Statutes
                                           Employment                 Other:                      0 462 Naturalization Application
                                   0   446 Amer. w/Disabilities -   0 540 Mandamus & Other        0 465 Other Immigration
                                           Other                    0 550 Civil Rights                  Actions
                                   0   448 Education                0 555 Prison Condition
                                                                    0 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an "X" in One Box Only)
    I   Original          0 2 Removed from               CI 3       Remanded from             0 4 Reinstated or0 5 Transferred from            0 6 Multidistrict                0 8 Multidistrict
        Proceeding            State Court                           Appellate Court               Reopened            Another District                 Litigation -                 Litigation -
                                                                                                                      (specify)                        Transfer                    Direct File
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         40 U.S.C. §3133(b)(3)(B) and 28 U.S.C. §1367
VI. CAUSE OF ACTION                     Brief description of cause:
                                        Breach on contract and foreclosure of Miller Act bond.
VII. REQUESTED IN                       GI CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                      CHECK YES only if demanded in complaint:
          COMPLAINT:                         UNDER RULE 23, F.R.Cv.P.                                   110,399.43                              JURY DEMAND:         1K Yes     ONo

VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                         JUDGE                                                                DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
08/13/2019
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                         MAG. JUDGE
